468 F.2d 251
UNITED STATES of America, Plaintiff-Appellee,v.Paul WILLIAMS, Defendant-Appellant.
No. 72-1830.
United States Court of Appeals,Ninth Circuit.
Oct. 4, 1972.

John N. Politis, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Lyn I. Goldberg, Stephen G. Nelson, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.
Before KOELSCH, HUFSTEDLER, and GOODWIN, Circuit Judges.
PER CURIAM:


1
Williams appeals from his conviction for illegally importing heroin and for possessing illegally imported heroin with the intention of distributing it in violation of 21 U.S.C. Secs. 841(a)(1), 952, 960, and 963.


2
Williams argues that the evidence was insufficient to sustain his conviction because it consisted (1) of circumstantial evidence that did not exclude every hypothesis but guilt and (2) of the uncorroborated testimony of an accomplice.


3
We rejected the first contention in United States v. Nelson (9th Cir. 1969) 419 F.2d 1237.  There is abundant authority in this Circuit that the uncorroborated testimony of an accomplice is sufficient to sustain a conviction.  (E. g., United States v. Brooks (9th Cir. 1970)) 422 F.2d 367; Cheadle v. United States (9th Cir. 1966) 370 F.2d 314, and cases therein cited.


4
Affirmed.